Exhibit 10.2


PERFORMANCE SHARE AWARD AGREEMENT
UNDER THE
EXPRESS SCRIPTS, INC.
2000 LONG-TERM INCENTIVE PLAN




THIS AWARD AGREEMENT is made and entered into _______________ (the "Date of
Grant"), by and between Express Scripts, Inc. (the "Company"), and
______________ ("Employee").
 
BACKGROUND
 
 
A.
The Board of Directors of the Company (the "Board of Directors") has adopted,
and the Company's shareholders have approved, the Express Scripts, Inc. 2000
Long-Term Incentive Plan (the "Plan"), pursuant to which performance share
incentive awards may be granted to employees of the Company and its subsidiaries
and certain other individuals.

 
 
B.
The Board of Directors intends to amend the Plan, subject to approval of the
shareholders of the Company, to revise the performance measures thereunder.

 
 
C.
The Company desires to grant to Employee a performance share award under the
terms of the Plan.

 
D.           Pursuant to the Plan, the Company and Employee agree as follows:
 
AGREEMENT
 
 
1.
Grant of Award.  Pursuant to action of the Committee (as defined herein) which
was taken on the Date of Grant, the Company grants to Employee _______
performance shares ("Performance Shares"), subject to the terms, conditions, and
adjustments set forth in this Award Agreement and Exhibit A hereto.  The
Performance Shares granted under this Section 1 are referred to in this Award
Agreement as the "Target Grant."

 
 
2.
Award Subject to Plan.  This award is granted under, and is expressly subject
to, the terms and provisions of the Plan, as amended from time to time, which
terms are incorporated herein by reference, and this Award Agreement.  The
Committee described in Section 3 of the Plan (the "Committee") has been
appointed by the Board of Directors, and designated by it, as the Committee to
make awards.

 
 
3.
Performance Period.  The performance period for this award shall be as set forth
on Exhibit A hereto (the "Performance Period").

 
 
4.
Payment.  Subject to early termination of this Award Agreement pursuant to
Section 6 below, following the end of the Performance Period and during the
calendar year in which such Performance Period ends, the Company will deliver to
Employee one share of the Company's Stock for each then-outstanding Performance
Share under this Award Agreement; except that, fractional Shares shall be
rounded down to the nearest whole Share and that a portion of the payment shall
be withheld to satisfy the payment of taxes required by law or to take such
other action as may be necessary in the opinion of the Company to satisfy all
obligations for withholding of such taxes as provided in Section 7.

 
 
5.
Performance Criteria and Adjustments.  The Target Grant shall be adjusted
pursuant to the Company’s performance against certain criteria (the “Performance
Criteria”) as further set out on Exhibit A hereto.

 
 
6.
Termination of Award.

 
 
a.
Except as otherwise specifically set forth in this Section 6, this Award
Agreement will terminate and be of no further force or effect on the date that
Employee is no longer actively employed by the Company or any of its Affiliates
prior to the date on which the Performance Period ends.  Employee will, however,
be entitled to receive any Stock payable under Section 4 of this Award Agreement
if Employee's employment terminates after the Performance Period but before
Employee's receipt of such Stock.

 
 
b.
If Employee’s employment terminates before the end of the Performance Period on
account of death, Disability or Retirement, any portion of this award which has
not yet vested shall vest at such time, but only to the extent the Performance
Criteria are ultimately achieved and any payment under Section 4 hereof shall be
prorated for the portion of the Performance Period during which Employee was
employed by the Company or any Affiliate.

 
 
c.
If Employee’s employment is terminated by the Company without Cause before the
end of the Performance Period, a portion of this award which has not yet vested
shall vest at such time, which portion shall be equal to the lesser of:

 
 
 (i)
the portion of the award which would have vested and been paid had the
Employee’s employment been terminated due to death, Disability or Retirement, as
determined under Section 6(b) above (after taking into account the pro-ration
for the portion of the Performance Period during which Employee was employed by
the Company or any Affiliate); or

 
 
(ii)
the portion of the award which would have vested and been paid, based on the
extent the Performance Criteria had been achieved, if the Performance Period had
ended as of the date on which the Employee’s employment is terminated, which
amount shall also be prorated for the portion of the actual Performance Period
during which Employee was employed by the Company or any Affiliate.

 
 
d.
Without limiting the foregoing, in the event Employee’s employment terminates
before the end of the Performance Period on account of death, Disability,
Retirement or termination by the Company without Cause, any portion of the award
which vests in accordance with either Section 6(b) or 6(c) above shall be
payable at the time and in the manner set forth in Section 4 after the end of
the Performance Period.

 
 
e.
Notwithstanding the foregoing or any provision of the Plan to the contrary, upon
a Change in Control prior to the date on which the Performance Period ends, the
following shall occur:

 
 
 (i)
if Employee continues to be actively employed by the Company or any Affiliate on
the date of such Change in Control, Employee shall receive in cash the value of
one share of Company Stock on the last trading day before the Change in Control
Date multiplied by the greater of the following: (A) the total number of
Performance Shares awarded pursuant to this Agreement (without pro-ration), or
(B) the portion of the award which would have vested and been paid, based on the
extent the Performance Criteria had been achieved, if the Performance Period had
ended as of the day immediately preceding the Change in Control Date (without
pro-ration).

 
 
(ii)
if Employee’s employment was terminated on account of death, Disability or
Retirement prior to such Change in Control, Employee shall receive in cash the
value of one share of Company Stock on the last trading day before the Change in
Control multiplied by the number of Performance Shares awarded pursuant to this
Agreement (without pro-ration),

 
 
(iii)
if the Employee’s employment was terminated by the Company without Cause prior
to such Change in Control, Employee shall receive in cash the value of one share
of Company Stock on the last trading day before the Change in Control multiplied
by the lesser of (A) the total number of Performance Shares awarded pursuant to
this Agreement, prorated for the portion of the Performance Period during which
Employee was employed by the Company or any Affiliate, or (B) the number of
Performance Shares which would have been paid under Section 6(c)(ii) above.

 
 
The amount payable under this Section 6(e) shall be subject to applicable
withholding taxes.  This Award shall terminate immediately following payment
upon a Change in Control, and no further payment shall be made hereunder.

 
 
f.
With respect to any provisions of this Agreement which require the calculation
of the portion of the award which would have vested and been paid based on the
extent the Performance Criteria had been achieved as of a date other than the
original ending date for the Performance Period (e.g. Sections 6(c)(ii), 6(e)(i)
and 6(e)(iii)), to the extent applicable to the selected Performance Criteria,
such calculations shall be made as follows:



(i)           Performance Criteria based on factors which are readily measurable
as of the calculation date or the preceding business day (e.g. those based on
publicly-reported trading price) shall be determined (for both the Company and
any peer companies) as if the Performance Period ended on such calculation date;


(ii)           Performance Criteria which are not readily measurable as of the
calculation date or the preceding business day, but which may be measured based
on regularly-reported quarterly financial statements, shall be measured for both
the Company and any peer companies based on each such company’s most recently
reported quarterly (or year-end) financial results; and


(iii)           for any Performance Criteria which may not be measured pursuant
to preceding paragraphs (i) and (ii), the Company shall retain an independent
consultant to determine the extent to which such Performance Criteria have been
achieved as of the calculation date.


 
7.
Tax Withholding. Employee must pay, or make arrangements acceptable to the
Company for the payment of, any and all federal, state, and local income and
payroll tax withholding that in the opinion of the Company is required by
law.  Unless Employee satisfies any such tax withholding obligation by paying
the amount in cash or by check, the Company will withhold cash and/or shares of
Stock having a Fair Market Value on the date of withholding sufficient to cover
the withholding obligation.

 
 
8.
Non-Transferability.  Neither this award nor any rights under this Award
Agreement may be assigned, transferred, or in any manner encumbered except by
will or the laws of descent and distribution, and any attempted assignment,
transfer, mortgage, pledge or encumbrance except as herein authorized, will be
void and of no effect.

 
 
9.
Definitions: Copy of Plan and Plan Prospectus.  To the extent not specifically
defined in this Award Agreement, all capitalized terms used in this Award
Agreement will have the same meanings ascribed to them in the Plan.  By signing
this Award Agreement, Employee acknowledges receipt of a copy of the Plan and
the related Plan Prospectus.

 
 
10.
Choice of Law.  To the extent that federal laws do not otherwise control, this
Award Agreement and all determinations made and actions taken hereunder shall be
governed by the laws of the State of Delaware, without giving effect to
principles of conflicts of laws, and construed accordingly.

 


 
***********
 
An authorized representative of the Company has signed this Award Agreement, and
Employee has signed this Award Agreement to evidence Employee's acceptance of
the award on the terms specified in this Award Agreement, all as of the Date of
Grant.
 

  EXPRESS SCRIPTS, INC.          
Date
By:
/s/        Name        Title                            Employee  

 

